PER CURIAM.
Tellis Buchanan appeals the denial of his motion for posteonviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Because no sentencing guidelines scoresheet is attached to the order on appeal, we are unable to reach the merits of Mr. Buchanan’s claim. He maintains that the trial court exceeded the discretion allowed it under section 921.16, Florida Statutes (1993), and im-permissibly sentenced him to three consecutive sentences totalling fifteen years’ imprisonment, rather than to concurrent five-year terms. Although Mr. Buchanan alleges that these offenses arise out of one criminal episode, the attachments to the order on appeal establish that the sentences are guidelines sentences, not habitual offender sentences. Thus, this issue does not depend on the number of criminal episodes, but rather on whether the permissive range of the relevant scoresheet supports a fifteen year sentence. See Branam v. State, 554 So.2d 512 (Fla.1990).
Accordingly, we reverse and remand to the trial court for reconsideration of this issue. On remand, unless the ease files and records conclusively show that Mr. Buchanan is not entitled to relief, the trial court shall order the state to file an answer. After receipt of the answer, the trial court shall determine whether an evidentiary hearing is required. If the trial court should summarily deny the motion again, it shall attach such portions of the record that conclusively refute Mr. Buchanan’s allegations. Any party aggrieved by the subsequent action of the trial court must file a notice of appeal within thirty days to obtain appellate review.
Reversed and remanded.
HALL, A.C.J., and ALTENBERND and BLUE, JJ., concur.